Citation Nr: 0830833	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a cervical and lumbar 
spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from November 
1976 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in April 2005 by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
cervical and lumbar spine strain.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in July 2008; a transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A cervical and lumbar spine strain is not shown to be 
related to military service.


CONCLUSION OF LAW

The criteria for service connection for a cervical and lumbar 
spine strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
a cervical and lumbar spine strain was received in October 
2004.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in November 2004.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in July 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in April 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, and 
statements pertaining to his claimed disability from the 
veteran and his representative have been obtained and 
associated with his claims file.  

The veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed cervical and lumbar spine disability.  However, VA 
need not conduct an examination with respect to this claim on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of persistent or recurrent symptoms of a 
cervical or lumbar spine disability.

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran contends that he is entitled to service 
connection for a cervical and lumbar spine disability as a 
result of an injury that occurred in 1978 or 1979 while 
carrying a 50-caliber machine gun during active service. 

The veteran's September 1976 enlistment examination report 
showed normal spine and musculoskeletal findings.  Service 
treatment records dated in 1976, 1977, and 1978 make 
absolutely no references to any back problems.  Service 
treatment and emergency room notes from a single day in 
October 1980 indicated that the veteran complained of fever, 
chills, headaches, and back problems.  The assessment was 
viral tonsillitis.  In a March 1981 electroencephalographic 
request and report, the veteran related a history of frequent 
episodes of syncope (fainting) and stated that he fell and 
hit his occiput (back of his head) approximately 4 years 
earlier.  A March 1981 radiographic report was negative for 
any skull findings, and a February 1982 radiographic report 
of the thoracic and lumbosacral spine was negative for any 
compression fracture or spondylosis.  A May 1986 document 
showed that the veteran waived a separation medical 
examination.

In a December 2004 Authorization and Consent to Release 
Information, the veteran indicated that information 
concerning his claimed in-service back injury was available 
from the Seattle, Washington VA hospital and from his private 
doctor, T. P., M. D.  A February 2005 response from the 
Seattle VA Medical Center revealed that there was no record 
of care for the veteran either by name or social security 
number.  

Received in February 2005, in response to a request to Dr. T. 
P. for records, were treatment records for the veteran's 
claimed back injury.  The treatment records dated from July 
2003 to January 2005.  A July 2003 treatment note indicated 
that the veteran presented for evaluation following an 
accident one week earlier in which he was rear-ended in his 
semi truck by another semi truck.  Past medical history was 
noted to be noncontributory.  Dr. P. assessed cervical strain 
and lumbar strain.  Additional private treatment notes 
reflected continuing treatment for neck and back pain through 
July 2003.

In an October 2004 private treatment note, the veteran 
reported that he had returned to work and had not had any 
problems with his cervical strain and lumbar strain, which 
had resolved.  He reported, however, that earlier in the week 
he hurt his low back while lifting 10- to 15-pound boxes at 
work.  Dr. P.'s assessment was lumbar strain.  A Washington 
Teamsters Welfare Trust claims form dated in October 2004 
showed that the veteran claimed that he hurt his back lifting 
boxes at work, and Dr. P. certified a diagnosis and 
concurrent condition of lumbar strain.  A November 2004 
independent radiology report noted that the veteran was 
referred by Dr. P. and concluded there was no significant 
abnormality of the lumbosacral spine.  Additional private 
treatment notes reflected the veteran's continued follow-up 
treatment for a lumbar strain with Dr. P. through January 
2005.

During a July 2008 hearing, the veteran testified that during 
active service he first injured his back in 1978 or 1979 
while carrying a 50-caliber machine gun in Germany, that he 
injured his back a second time during water training in 
LaCrosse, Wisconsin, and that he injured his back a third 
time while stationed at Fort Benning, Georgia.  He testified 
that he had been a truck driver for 21 years after separation 
from active duty and was awarded worker's compensation 
benefits after his 2003 truck accident.

Analysis

The Board has considered the veteran's contentions, but finds 
that service connection for the veteran's claimed cervical 
and lumbar spine disability is not warranted because there is 
no connection between his claimed disability and any event, 
injury, or disease during active military service.

Although the veteran has alleged that three separate in-
service injuries caused his claimed cervical and lumbar spine 
disability, the Board notes that there are no medical records 
showing any complaints, findings, or treatment for back 
problems during active duty other than an isolated complaint 
of back pain in October 1980 during an episode of viral 
tonsillitis and negative radiographic studies following a 
March 1981 complaint of fainting.  

Post-service private medical records first show treatment for 
back pain shortly after a motor vehicle accident in July 2003 
- many years after the veteran's discharge from active 
service in 1986.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  
Moreover, the private treatment records dated from July 2003 
to January 2005 reflect that the veteran never mentioned any 
pain or residuals of any back injury other than the two 
injuries he sustained while in his truck and while lifting 
boxes at his job, and his cervical and lumbar strains were 
noted to have resolved in October 2004.  Significantly, the 
record includes no competent medical opinion establishing a 
medical relationship between the post-service diagnosis of a 
cervical and lumbar spine strain to any established event in 
service, and neither the veteran nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion.

In addition to the medical evidence, the Board has considered 
the assertions that the veteran advanced in connection with 
the appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has a current cervical and lumbar 
spine disability as a result of events during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of his claimed back 
disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a cervical and lumbar spine disability must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical and lumbar 
spine strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


